               Case 20-11218-MFW               Doc 387-1         Filed 06/11/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                              Chapter 11

The Hertz Corporation, et al.,1                                    Case No. 20-11218 (MFW)

                                                                   (Jointly Administered)
                                         Debtors.

                                                                   Obj. Deadline: [TBD]
                                                                   Hr’g Date: [TBD]



                               NOTICE OF MOTIONS AND HEARING

                   PLEASE TAKE NOTICE that, on June 11, 2020, the debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned cases filed the Debtors’

Emergency Motion for Authority to Enter Into a Sale Agreement with Jefferies LLC and to Sell

Shares of Common Stock of Debtor Hertz Global Holdings, Inc. Through At-the-Market

Transactions (the “Motion”) with the United States Bankruptcy Court for the District of

Delaware (the “Court”).

                   PLEASE TAKE FURTHER NOTICE that, contemporaneously with the filing of

the Motion, the Debtors also filed a motion to shorten the notice and objection periods with

respect to the Motion (the “Motion to Shorten”).

                   PLEASE TAKE FURTHER NOTICE that, if the Court grants the relief requested

in the Motion to Shorten: (i) a hearing to consider the Motion will be held on a date and time to

be determined (the “Hearing”) before The Honorable Mary F. Walrath, United States


1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ claims and noticing agent at
https://restructuring.primeclerk.com/hertz.


RLF1 23563864v.1
               Case 20-11218-MFW       Doc 387-1     Filed 06/11/20    Page 2 of 3




Bankruptcy Judge for the District of Delaware, at the Court, 824 North Market Street, 5th Floor,

Courtroom 4, Wilmington, Delaware 19801, and (ii) any responses or objections to the Motion

may be raised with the Court before or at the time of the Hearing.

                   PLEASE TAKE FURTHER NOTICE that if the Court approves or denies, in

whole or in part, the relief requested in the Motion to Shorten, parties-in-interest will receive

separate notice of the Court-approved objection deadline and hearing date for the Motion.




                                                2
RLF1 23563864v.1
               Case 20-11218-MFW     Doc 387-1    Filed 06/11/20     Page 3 of 3




Dated: June 11, 2020

/s/ Brett M. Haywood
RICHARDS, LAYTON & FINGER, P.A.                WHITE & CASE LLP
Mark D. Collins (No. 2981)                     Thomas E Lauria (admitted pro hac vice)
John H. Knight (No. 3848)                      Matthew C. Brown (admitted pro hac vice)
Brett M. Haywood (No. 6166)                    200 South Biscayne Boulevard, Suite 4900
Christopher M. De Lillo (No. 6355)             Miami, FL 33131
J. Zachary Noble (No. 6689)                    Telephone:    (305) 371-2700
One Rodney Square                              tlauria@whitecase.com
920 N. King Street                             mbrown@whitecase.com
Wilmington, DE 19801
Telephone:    (302) 651-7700                   J. Christopher Shore (admitted pro hac vice)
Facsimile:    (302) 651-7701                   David M. Turetsky (admitted pro hac vice)
Collins@rlf.com                                1221 Avenue of the Americas
Knight@rlf.com                                 New York, NY 10020
Haywood@rlf.com                                Telephone:     (212) 819-8200
DeLillo@rlf.com                                cshore@whitecase.com
Noble@rlf.com                                  david.turetsky@whitecase.com

—and—                                          Jason N. Zakia (admitted pro hac vice)
                                               111 South Wacker Drive
                                               Chicago, IL 60606
                                               Telephone:    (312) 881-5400
                                               jzakia@whitecase.com

                                               Ronald K. Gorsich (admitted pro hac vice)
                                               Aaron Colodny (admitted pro hac vice)
                                               Andrew Mackintosh (admitted pro hac vice)
                                               Doah Kim (admitted pro hac vice)
                                               555 South Flower Street, Suite 2700
                                               Los Angeles, CA 90071
                                               Telephone:    (213) 620-7700
                                               rgorsich@whitecase.com
                                               aaron.colodny@whitecase.com
                                               amackintosh@whitecase.com
                                               doah.kim@whitecase.com

                                               Proposed Co-Counsel to the Debtors and
                                               Debtors-in-Possession




                                           3
RLF1 23563864v.1
